UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1137


FRANKLIN BASNIGHT,

                Petitioner,

          v.

CERES MARINE TERMINALS, INC.; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondent.



On Petition for Review of an Order of the Benefits Review Board
(BRB-1: 12-0108).


Submitted:   June 26, 2013                  Decided:   July 24, 2013


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Franklin Basnight, Petitioner Pro Se.       Lawrence P. Postol,
SEYFARTH SHAW, LLP, Washington, D.C.; Kathleen Kim, Mark A.
Reinhalter, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Franklin Basnight seeks review of the Benefits Review

Board’s   decision     and    order      affirming    the      administrative        law

judge’s    denial     of     modification     of     an     award     of     longshore

disability benefits pursuant to 33 U.S.C. §§ 901-950 (2006), and

subsequent decision denying reconsideration.                    Our review of the

record    discloses    that       the    Board’s     decision       is     based    upon

substantial     evidence          and    is   without          reversible          error.

Accordingly,    we    deny    Basnight’s      motion      to    proceed      in     forma

pauperis and deny the petition for review for the reasons stated

by the Board.       Basnight v. Ceres Marine Terminals, Inc., BRB No.

12-0108 (B.R.B. Sept. 25, 2012; Dec. 19, 2012).                          We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in    the   materials     before     this      court     and

argument would not aid the decisional process.



                                                                    PETITION DENIED




                                          2